TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00267-CV


John Koo-Hyun Kim, Appellant

v.

Texas Workforce Commission, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-06-000041, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Pro se appellant John Koo-Hyun Kim filed his notice of appeal in May 2007. 
Following numerous communications related to Kim's status as an indigent and whether the record
had been requested, the clerk's record was filed in August 2008.  On May 26, 2009, we sent Kim
notice that his brief was overdue and that, if he did not file a brief complying with the rules of
appellate procedure by June 25, we would dismiss the appeal.  To date, Kim has not filed a brief or
otherwise responded to our notice in this proceeding.  We therefore dismiss the appeal for want of
prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 14, 2009